Case 2:13-cv-00193 Document 1214 Filed on 06/17/20 in TXSD Page 1 of 2
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS

 

 

 

 

i

 

 

 

ELT

20200527-

 

 

 

 

 

 

 

 

 

Natasha Korgaonkar CLERK OF COURT
NAACP Legal Def and Educational Funds, Inc. P.O. BOX 61010

- 40 Rector St HOUSTON, TEXAS 77208
5th Floor http://www.txs.uscourts.gov

New York, NY 10006

 

Seuiaere ag Taos
JUN 17 2020

David J, Bradley, Clerk of Court

 

_ Date: Wednesday, May 27, 2020
‘2, , Case Number: 2:13-cv-00193
~ Document Number: 1211 (106 pages)
Notice Number: 20200527-123
Notice: The attached order has been entered.

 
SOUTHERN DISTRICT OF TEXAS
POST OFFICE BOX 61010
HOUSTON, TEXAS 77208

7 “OFREAL BUSINESS,

‘Moumenvowmerorren CASE 2:13-Cv-00193 Dociitie (t 1244-Riled on 06/17/20 in TXSD_ Page 2 of 2

        

any PRIORITY®
06/13/20 ML

TALSERVICE

 

RETURN TO sF

ATTEMPTED — NOP down
ABLE TO FORWARD
RETURN TQ SENDER

WlnaFisfabsbtasTHctLatua ltl atl ety

 
